DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 has been amended to depend from itself. It is believed it should depend from claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “[t]he optical channel according to claim 9 comprising an optical channel body and a wedge overlay.” However, independent claim 9 recites “an optical channel body.” Therefore, it is unclear whether the optical channel body referred to in claim 14 is an additional/second optical channel body, or whether it refers to the optical channel body of claim 9.
Claim 15 inherits the same deficiency due to its dependence on claim 14.

For purposes of examination on the merits, the above limitation of claim 14 is interpreted to mean ““[t]he optical channel according to claim 9 further comprising a wedge overlay.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 12-13, 16 & 18-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Nakamura et al. (US 2017/0192239 A1, previously cited).
Regarding claim 1, Nakamura discloses an optical channel comprising: an optical channel body (Fig. 41: 100 – light-guide member); an entrance pupil enabling light to enter the optical channel body (see Fig. 41: adjacent incidence portion 101); an exit pupil enabling the light to exit the optical channel body (see Fig. 41: adjacent viewer); a back surface adjacent to the entrance pupil (see Fig. 41: top surface 103, beneath light-guide member 500); a front surface opposite the back surface (see Fig. 41: bottom surface 104), wherein the optical channel body is geometrically configured such that the front surface and the back surface form a continuous wedge defining an angle α that quantifies an amount of non- parallelism between them (see Fig. 41), a first distance at the entrance pupil between the front surface and the back surface is greater than a second distance at the exit pupil between the front surface and the back surface (see Fig. 41).

However, Nakamura discloses input light enters perpendicular to the back surface and experiences total internal reflection as it travels toward the exit pupil (see Figs. 41-43). Additionally, Nakamura discloses an optical channel having a wedge shape tapering towards the exit pupil (see Figs. 41-42) (compare with Fig. 2 of the present application).
Because the structure of the Nakamura device is the same as that claimed (as described above), it must inherently perform the same function (i.e., light defining a center wavelength that enters the optical channel body at the entrance pupil perpendicular to the back surface experiences angularly varying total internal reflection between the front and back surfaces such that the light that exits the optical channel body perpendicular to the exit pupil is at a wavelength shifted from the center wavelength).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claims 2-3, Nakamura does not expressly disclose the center wavelength of the light is expanded by the angularly varying total internal reflection such that: a first portion of the expanded light that exits the optical channel body perpendicular to the exit pupil is at a wavelength shifted from the center wavelength; and a second portion of the expanded light that exits the optical channel body non- perpendicular to the exit pupil is at the center wavelength (claim 2); and the second portion of the expanded light that exits the optical channel body non- perpendicular to the exit pupil exhibits a greater intensity than the first portion of the expanded light that exits the optical channel body perpendicular to the exit pupil (claim 3).  
However, because the structure of the Nakamura device is the same as that claimed (as described above), it must inherently perform the same functions recited in claims 2-3.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 4, Nakamura discloses the optical channel is geometrically configured such that the front surface and the back surface are non-parallel (see Fig. 41).  

Regarding claim 6, Nakamura discloses the front and back surfaces define at least first and second discrete geometric segments of the optical channel body, wherein the front and back surfaces are parallel in the first discrete geometric segment and non-parallel in at least the second discrete geometric segment (see Fig. 41).  
Regarding claim 9, Nakamura discloses an optical channel comprising: an optical channel body (Fig. 41: 100 – light-guide member); an entrance pupil enabling light to enter the optical channel body (see Fig. 41: adjacent incidence portion 101); an exit pupil enabling the light to exit the optical channel body (see Fig. 41: adjacent viewer); a back surface adjacent to the entrance pupil (Fig. 41: top surface of light-guide member 100); and a front surface opposite the back surface (Fig. 41: bottom surface of light-guide member 100, adjacent viewer); wherein the optical channel body is configured such that the front and back surfaces of the optical channel form a continuous wedge defining an angle α that quantifies an amount of non-parallelism between them (see Fig. 41), light that enters the optical channel body at the entrance pupil experiences total internal reflection between the front and back surfaces (see Figs. 42-43: 
Regarding claim 12, Nakamura discloses the front surface is adjacent to the exit pupil and the optical channel body is a see-through exit pupil expander (Fig. 41) further comprising: a compensating wedge disposed adjacent to a portion of the back surface opposite the exit pupil (Fig. 41: 200 – optical member), said compensating wedge transparent to incident environmental light (para [0099]: “see-through characteristics”) and geometrically configured to offset exit pupil expansion that the optical channel body imposes on incident environmental light that passes into the optical channel body via the compensating wedge (see Fig. 41: the addition of optical member 200 to create a rectangular channel with light-guide member 100 is seen to inherently impose such a geometrical offset on environmental light).  
Regarding claim 13, Nakamura discloses the front and back surfaces define at least first and second discrete geometric segments of the optical channel body, wherein the front and back surfaces are parallel in the first discrete geometric segment and non-parallel in at least the second discrete geometric segment (see Fig. 41: left/parallel segment & right/tapered segment). 
Regarding claim 16, Nakamura discloses a head-wearable imaging device comprising a micro display (Fig. 41: LS & 10 – light source & image display element) and an exit pupil expander (see Fig. 41), wherein the exit pupil expander comprises: an optical channel body (Fig. 41: 100 – light-guide member); an entrance pupil configured to in-couple light from the micro-display (see Fig. 41: adjacent incidence portion 101); an exit pupil configured to out-couple light 
Nakamura does not expressly disclose light defining a center wavelength that enters the optical channel body at the entrance pupil perpendicular to the back surface experiences angularly varying total internal reflection between the front and back surfaces such that the light that exits the optical channel body perpendicular to the exit pupil is at a wavelength shifted from the center wavelength.  
However, Nakamura discloses input light enters perpendicular to the back surface and experiences total internal reflection as it travels toward the exit pupil (see Figs. 41-43: between surfaces 103 & 104). Additionally, Nakamura discloses an optical channel having a wedge shape tapering towards the exit pupil (see Figs. 41-42) (compare with Fig. 2 of the present application).
Because the structure of the Nakamura device is the same as that claimed (as described above), it must inherently perform the same function (i.e., light defining a center wavelength that enters the optical channel body at the entrance pupil perpendicular to the back surface experiences angularly varying total internal reflection between the front and back surfaces such that the light that exits the optical channel body perpendicular to the exit pupil is at a wavelength shifted from the center wavelength).  While features of an apparatus may be recited either In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 18, Nakamura discloses the at least portion of the front and back surfaces that are non-parallel are flat (see Fig. 41).  
Regarding claim 19, Nakamura discloses the head-wearable imaging device is a virtual reality imaging device (para [0009]).  
Regarding claim 20, Nakamura discloses the head-wearable imaging device is an augmented reality device further comprising a compensating wedge disposed opposite the exit pupil (Fig. 41: 200 – optical member) such that incident environmental light that passes into the exit pupil expander through the compensating wedge passes out of the exit pupil expander through the exit pupil without total internal reflection (para [0099]: “see-through characteristics”).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,578,870 in view of Nakamura et al.. Claim 11 of the ‘870 patent includes all the limitations of claim 9 of the present application, except “light that enters the optical channel body at the entrance pupil experiences total internal reflection between the front and back surfaces.” However, Nakamura teaches an optical channel in which light that enters an optical channel body at an entrance pupil experiences total internal reflection between front and back surfaces (see Figs. 41-43). This modification would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the purpose of reducing leakage and improving display luminance.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, pending resolution of the pending double patenting rejections.
Claim 7 is allowable for at least the reason “at least some of the angularly varying total internal reflection between the front and back surfaces are between the front surface of the wedge overlay and the back surface of the optical channel body,” as set forth in the claimed combination.	Claim 8 is allowable due to its dependence on claim 7.
Claim 14 (as understood by the current claim language) would be allowable for at least the reason “at least some of the light entering the optical channel body via the entrance pupil is 
Claim 15 would be allowable due to its dependence on claim 14.  
Response to Arguments
	Applicant's arguments submitted 12/6/21 have been considered, but are not found persuasive.
	Applicant argues Nakamura does not disclose “total internal reflection between the front and back surfaces” because the only reflections in Nakamura Fig. 41 are from wedge shapes 102 and 103, there are no reflections between wedge surface 503 and front surface 104 (p. 10 of Remarks).
	Examiner respectfully disagrees. First, it is noted that Fig. 41 is a plan view of the light guide element of Fig. 35 (para [0055]). Fig. 43 is a ray diagram of the light guide unit illustrated in Fig. 35. As shown in Fig. 43, light undergoes total internal reflection between surfaces 103 & 104 of waveguide 100. This is further illustrated in Fig. 42. Applicant’s reference to wedge surface 503 is not understood, because wedge surface 503 is associated with light guide member 500, not light guide member 100 as cited above. Accordingly, all the elements of the claims are seen to be disclosed by Nakamura as set forth in the above claim rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Popovich et al. (US 2017/0219841 A1) disclose a waveguide laser illuminator incorporating a despeckler.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872